Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 16,
2008 between Answers Corporation, a Delaware corporation (the “Company”), and
Redpoint Omega, LP and Redpoint Omega Associates, LLC (each a “Purchaser” and,
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of Securities Act and Rule 506 promulgated thereunder,
the Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I.

 

DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE CERTIFICATE OF DESIGNATION (AS DEFINED
HEREIN), AND (B) THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED IN THIS
SECTION 1.1:


 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Board of Directors” means the Company’s board of directors, as constituted from
time to time.

 

“Certificate of Designation” means the Certificate of Amendment to the Company’s
Amended and Restated Certificate of Incorporation, as amended, filed by the
Company with the Secretary of State of the State of Delaware on or before the
Closing Date, in the form of Exhibit A attached hereto.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Common Stock Purchase Warrants” means warrants, in the form of Exhibit C
attached hereto, issued with the Series A Convertible Preferred Stock.

 

“Company Counsel” means Sichenzia Ross Friedman Ference LLP with offices located
at 61 Broadway, New York, New York 10006.

 

“Company Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(o).

 

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

 

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indemnification Agreement” means the Indemnification Agreement in the form of
Exhibit E attached hereto.

 

“knowledge” means, with respect to any person, the actual or constructive
knowledge of such person and, in the case of a corporation or other entity, the
actual or constructive knowledge of its executive officers and directors.

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Liens” means a lien, charge, with respect to any asset, any mortgage, lien,
pledge, charge, security interest, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including conditional sale or other retention agreement, any lease in the
nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction).

 

2

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(n).

 

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or sub-division thereof) or other entity
of any kind.

 

“Preferred Stock” means the Series A Preferred Stock.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Purchaser Representative” shall have the meaning ascribed to such term in
Section 2.3(b)(vi).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, including without limitation,
covering the resale of the Underlying Shares by the Purchasers as provided for
in the Registration Rights Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Preferred Stock, ignoring any
conversion or exercise limits set forth therein, and assuming that the
Conversion Price is at all times on and after the date of determination 75% of
the then Conversion Price on the Trading Day immediately prior to the date of
determination.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Preferred Stock, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

“Series A Preferred Stock” means Series A Convertible Preferred Stock.

 

3

--------------------------------------------------------------------------------


 

“Stated Value” means $100 per share of Preferred Stock, subject to increase as
set forth in Section 2(b) of the Certificate of Designation.

 

 “Subscription Amount” means, as to a Purchaser, the aggregate amount to be paid
for Preferred Stock and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).

 

“Trading Affiliate” shall have the meaning assigned to such term in
Section 3.2(f).

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market or the New York Stock Exchange.

 

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Underlying Shares” means the Warrant Shares and the shares of Common Stock
issued and issuable upon conversion of the Preferred Stock in accordance with
the terms of the Certificate of Designation.

 

“Warrants” means the Common Stock Purchase Warrants.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

 

PURCHASE AND SALE

 


2.1           CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, THE COMPANY WILL ISSUE AND SELL, AND THE PURCHASERS
WILL PURCHASE, SEVERALLY AND NOT JOINTLY, SERIES A PREFERRED STOCK WITH AN
AGGREGATE STATED VALUE EQUAL TO $6,000,000 AND THE COMMON STOCK PURCHASE
WARRANTS.  THE AGGREGATE NUMBER OF SHARES OF PREFERRED STOCK ISSUED HEREUNDER
SHALL BE 60,000 SHARES.  EACH PURCHASER SHALL DELIVER TO THE COMPANY VIA WIRE
TRANSFER IMMEDIATELY AVAILABLE FUNDS PURSUANT TO WIRE INSTRUCTIONS SENT BY THE
COMPANY TO EACH PURCHASER ON OR PRIOR TO THE CLOSING DATE, AN AMOUNT EQUAL TO
THE SUBSCRIPTION AMOUNT.  UPON SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTIONS 2.2 AND 2.3, THE CLOSING SHALL OCCUR AT THE OFFICES OF THE COMPANY’S
COUNSEL AT 61 BROADWAY, 32ND FLOOR, NEW YORK, NY 10006, OR SUCH OTHER LOCATION
AS THE PARTIES SHALL MUTUALLY AGREE.

 

4

--------------------------------------------------------------------------------


 


2.2                                 DELIVERIES.


 


(A)           ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

(II)           A LEGAL OPINION OF COMPANY COUNSEL, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D ATTACHED HERETO;

 

(III)          AN AGGREGATE OF 60,000 SHARES OF PREFERRED STOCK REGISTERED IN
THE NAMES OF THE PURCHASERS;

 

(IV)          A COMMON STOCK PURCHASE WARRANT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT C ATTACHED HERETO, REGISTERED IN THE NAME OF SUCH PURCHASER TO PURCHASE
UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF THE NUMBER OF SHARE OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A PREFERRED STOCK
ATTRIBUTABLE TO SUCH PURCHASER, WITH AN EXERCISE PRICE EQUAL TO 110% OF THE
APPLICABLE CONVERSION PRICE OF SUCH SERIES A PREFERRED STOCK SUBJECT TO
ADJUSTMENT AS SET FORTH THEREIN;

 

(V)           A CERTIFICATE, DATED THE CLOSING DATE, DULY EXECUTED BY AN OFFICER
OF THE COMPANY TO THE EFFECT THAT THE CONDITIONS SPECIFIED IN SECTIONS
2.3(B)(I) AND 2.3(B)(II) HAVE BEEN SATISFIED;

 

(VI)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY;
AND.

 

(VII)         THE INDEMNIFICATION AGREEMENT IN FAVOR OF THE PURCHASER
REPRESENTATIVE DULY EXECUTED BY THE COMPANY.

 


(B)           ON THE CLOSING DATE, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER;

 

(II)           THE SUBSCRIPTION AMOUNT VIA WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS DELIVERED TO SUCH PURCHASER BY
THE COMPANY ON OR PRIOR TO THE CLOSING DATE; AND

 

(III)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY SUCH
PURCHASER.

 


2.3                                 CLOSING CONDITIONS.


 


(A)   THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE CLOSING
ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET, ANY OR ALL OF WHICH MAY BE
WAIVED BY THE COMPANY:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED HEREIN;

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE PURCHASERS
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED; AND

 

5

--------------------------------------------------------------------------------


 

(III)          THE DELIVERY BY THE PURCHASERS OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)   THE OBLIGATIONS OF EACH PURCHASER HEREUNDER IN CONNECTION WITH THE CLOSING
ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET, ANY OR ALL OF WHICH MAY BE
WAIVED BY SUCH PURCHASER IN WRITING:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN;

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PERFORMED;

 

(III)          THE DELIVERY BY THE COMPANY TO SUCH PURCHASER OF THE ITEMS SET
FORTH IN SECTION 2.2(A) OF THIS AGREEMENT;

 

(IV)          THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT WITH RESPECT TO
THE COMPANY SINCE THE DATE HEREOF;

 

(V)           THE CERTIFICATE OF DESIGNATION SHALL HAVE BEEN DULY FILED BY THE
COMPANY WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE IN ACCORDANCE WITH
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, AND EACH PURCHASER SHALL
HAVE RECEIVED EVIDENCE OF SUCH FILING IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH PURCHASER.

 

(VI)          THE COMPANY SHALL HAVE CAUSED ALLEN BEASLEY (THE “PURCHASER
REPRESENTATIVE”) TO HAVE BEEN ELECTED OR APPOINTED TO THE BOARD OF DIRECTORS
EFFECTIVE AS OF THE CLOSING.  SUBJECT TO BEING DEEMED ELIGIBLE TO SERVE ON THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS PURSUANT TO THE COMMITTEE
CHARTER AND APPLICABLE LISTING STANDARDS AND SECURITIES LAW REQUIREMENTS, THE
COMPANY SHALL HAVE CAUSED THE PURCHASER REPRESENTATIVE TO HAVE BEEN APPOINTED AS
A MEMBER OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, AND SUCH
APPOINTMENT SHALL BE IN FULL FORCE AND EFFECT.

 

(VII)         THE COMPANY AND REDPOINT OMEGA, L.P. SHALL EACH HAVE ENTERED INTO
A MANAGEMENT RIGHTS LETTER IN THE FORM OF EXHIBIT F HERETO;

 

(VIII)        PROMPTLY FOLLOWING THE DATE HEREOF AND PRIOR TO THE TIME THAT THE
PURCHASER REPRESENTATIVE IS APPOINTED TO THE BOARD OF DIRECTORS, THE COMPANY
SHALL HAVE EXECUTED THE INDEMNIFICATION AGREEMENT WITH THE PURCHASER
REPRESENTATIVE.

 

(IX)           AS OF THE CLOSING, THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY WILL NOT VIOLATE OR RESULT IN A BREACH OF
THE COMPANY’S ANTI-TAKEOVER MEASURES AND PROVISIONS; AND

 

(X)            FROM THE DATE HEREOF TO THE CLOSING DATE, TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR THE COMPANY’S PRINCIPAL
TRADING MARKET (EXCEPT FOR ANY SUSPENSION OF TRADING OF LIMITED DURATION AGREED
TO BY THE COMPANY, WHICH SUSPENSION SHALL BE TERMINATED PRIOR TO THE CLOSING),
AND, AT ANY TIME PRIOR TO THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS
REPORTED BY BLOOMBERG FINANCIAL MARKETS SHALL NOT HAVE BEEN

 

6

--------------------------------------------------------------------------------


 

SUSPENDED OR LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN ESTABLISHED ON
SECURITIES WHOSE TRADES ARE REPORTED BY SUCH SERVICE, OR ON ANY TRADING MARKET,
NOR SHALL A BANKING MORATORIUM HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR
NEW YORK STATE AUTHORITIES NOR SHALL THERE HAVE OCCURRED ANY MATERIAL OUTBREAK
OR ESCALATION OF HOSTILITIES OR OTHER NATIONAL OR INTERNATIONAL CALAMITY OF SUCH
MAGNITUDE IN ITS EFFECT ON, OR ANY MATERIAL ADVERSE CHANGE IN, THE FINANCIAL
MARKETS WHICH, IN EACH CASE, MAKES IT IMPRACTICABLE OR INADVISABLE TO PURCHASE
THE PREFERRED STOCK AND THE WARRANTS AT THE CLOSING.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH UNDER THE CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES DELIVERED TO
EACH PURCHASER CONCURRENTLY HEREWITH (THE “DISCLOSURE SCHEDULES”), WHICH
DISCLOSURE SCHEDULES SHALL BE DEEMED A PART HEREOF, THE COMPANY HEREBY MAKES THE
REPRESENTATIONS AND WARRANTIES SET FORTH BELOW TO EACH PURCHASER.


 


(A) SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE COMPANY
ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL
OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR
OF ANY LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE OF
PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.


 


(B) ORGANIZATION AND QUALIFICATION.  EXCEPT AS DESCRIBED IN SCHEDULE 3.1(B), THE
COMPANY AND EACH OF THE SUBSIDIARIES, IS AN ENTITY DULY INCORPORATED OR
OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (UNLESS SUCH
SUBSIDIARY IS INDICATED TO BE “INACTIVE” ON SCHEDULE 3.1(A) ATTACHED HERETO AND
WHICH SUBSIDIARIES HAVE NO MATERIAL ASSETS) UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO
CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OR DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED
TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER
ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR
PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT
HAVE OR REASONABLY BE EXPECTED TO RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A
MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR
CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS
A WHOLE, OR (III) A MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM
IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.


 


(C) AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE CORPORATE POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE

 

7

--------------------------------------------------------------------------------


 


CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY AND
NO FURTHER ACTION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS IN CONNECTION THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED
APPROVALS.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN)
DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS EXCEPT
(I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES.


 


(D) NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT: (I) CONFLICT
WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE
OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE
CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION
OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY
AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR
SUBSIDIARY DEBT OR OTHERWISE) OR OTHER AGREEMENT OR UNDERSTANDING TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED
APPROVALS AND ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES IN
SECTION 3.2, CONFLICT WITH OR RESULT IN A VIOLATION OF ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY
COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN
THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(E) FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN
(I) FILINGS REQUIRED PURSUANT TO SECTION 4.6, (II) THE FILING WITH THE
COMMISSION OF THE REGISTRATION STATEMENT AND ANY OTHER FILINGS REQUIRED PURSUANT
TO THE REGISTRATION RIGHTS AGREEMENT, (III) THE NOTICE AND/OR APPLICATION(S) TO
EACH APPLICABLE TRADING MARKET FOR THE ISSUANCE AND SALE OF THE PREFERRED STOCK
AND WARRANTS AND THE LISTING OF THE UNDERLYING SHARES FOR TRADING THEREON IN THE
TIME AND MANNER REQUIRED THEREBY AND (IV) THE FILING OF A FORM D WITH THE
COMMISSION AND SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER APPLICABLE STATE
SECURITIES LAWS (COLLECTIVELY, THE “REQUIRED APPROVALS”).


 


(F) ISSUANCE OF THE SECURITIES.  THE SECURITIES ARE DULY AUTHORIZED AND, WHEN
ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE TRANSACTION DOCUMENTS,
WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF
ALL LIENS IMPOSED BY THE COMPANY.  THE UNDERLYING SHARES AND WARRANT SHARES,
WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE TRANSACTION
DOCUMENTS, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR
OF ALL

 

8

--------------------------------------------------------------------------------


 


LIENS IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK A NUMBER OF SHARES OF COMMON STOCK FOR ISSUANCE OF THE UNDERLYING
SHARES AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE HEREOF.   THE COMPANY
HAS NOT, AND TO THE KNOWLEDGE OF THE COMPANY, NO AFFILIATE OF THE COMPANY HAS
SOLD, OFFERED FOR SALE OR SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT
WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT
WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE
SECURITIES TO THE PURCHASERS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING
MARKET


 


(G) CAPITALIZATION.  SCHEDULE 3.1(G) SETS FORTH THE NUMBER OF AUTHORIZED AND
OUTSTANDING SHARES OF THE COMPANY’S CAPITAL STOCK AND OUTSTANDING COMMON STOCK
EQUIVALENTS.  EXCEPT AS DESCRIBED IN SCHEDULE 3.1(G), THE COMPANY HAS NOT ISSUED
ANY CAPITAL STOCK SINCE ITS MOST RECENTLY FILED PERIODIC REPORT UNDER THE
EXCHANGE ACT, OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS
UNDER THE COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK
TO EMPLOYEES PURSUANT TO THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN AND PURSUANT
TO THE CONVERSION OR EXERCISE OF COMMON STOCK EQUIVALENTS OUTSTANDING AS OF THE
DATE OF THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT.  NO
PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION,
OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE
SECURITIES AND EXCEPT AS DESCRIBED IN THE SEC REPORTS, THERE ARE NO OUTSTANDING
OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY
RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS. THE ISSUANCE AND SALE OF THE SECURITIES WILL NOT
OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY
PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER
OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET
PRICE UNDER SUCH SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED
IN COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH
OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR
AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED
FOR THE ISSUANCE AND SALE OF THE SECURITIES.  THERE ARE NO STOCKHOLDERS
AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE
COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF
THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.


 


(H) SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS COMPLIED WITH
REQUIREMENTS TO FILE ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS
THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A TIMELY BASIS OR HAS RECEIVED A
VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR
TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE DATES (OR IF
AMENDED OR SUPERSEDED, AS OF THE DATE OF SUCH AMENDMENT OR SUPERSEDED FILING),
THE SEC REPORTS

 

9

--------------------------------------------------------------------------------


 


COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED (OR IF AMENDED OR
SUPERSEDED, AS OF THE DATE OF SUCH AMENDMENT OR SUPERSEDED FILING), CONTAINED
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN
EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED
ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE
OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT
THAT UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY
GAAP, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND
THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN
THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT
ADJUSTMENTS.  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE PURCHASERS WHICH IS NOT INCLUDED IN THE SEC REPORTS CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE
COMPANY HAS NOT PROVIDED TO THE PURCHASERS ANY MATERIAL NON-PUBLIC INFORMATION
OR OTHER INFORMATION WHICH, ACCORDING TO APPLICABLE LAW, RULE OR REGULATION, WAS
REQUIRED TO HAVE BEEN DISCLOSED PUBLICLY BY THE COMPANY BUT WHICH HAS NOT BEEN
SO DISCLOSED, OTHER THAN WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(I) MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT COULD HAVE A
MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT MATERIALLY ALTERED ITS METHOD OF
ACCOUNTING, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR
DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION PLANS. 
EXCEPT FOR THE ISSUANCE OF THE SECURITIES CONTEMPLATED BY THIS AGREEMENT OR AS
SET FORTH ON SCHEDULE 3.1(I), NO EVENT, LIABILITY OR DEVELOPMENT HAS OCCURRED OR
EXISTS WITH RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE
BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD BE REQUIRED
TO BE DISCLOSED BY THE COMPANY UNDER APPLICABLE FEDERAL SECURITIES LAWS AT THE
TIME THIS REPRESENTATION IS MADE THAT HAS NOT BEEN PUBLICLY DISCLOSED.


 


(J) LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF VIOLATION,
PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR

 

10

--------------------------------------------------------------------------------


 


FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) COULD HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR EXECUTIVE OFFICER THEREOF, IS OR
HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR
LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF
FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE
IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING
THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR EXECUTIVE OFFICER OF THE
COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING
THE EFFECTIVENESS OF ANY OUTSTANDING REGISTRATION STATEMENT FILED BY THE COMPANY
OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(K) EMPLOYEE BENEFIT PLANS; EMPLOYEE MATTERS.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT (I) ENTITLE ANY CURRENT OR
FORMER EMPLOYEE OR OTHER SERVICE PROVIDER OF THE COMPANY TO SEVERANCE BENEFITS
OR ANY OTHER PAYMENT, COMPENSATION OR BENEFIT (INCLUDING FORGIVENESS OF
INDEBTEDNESS), EXCEPT AS EXPRESSLY PROVIDED BY THIS AGREEMENT, OR
(II) ACCELERATE THE TIME OF PAYMENT OR VESTING, OR INCREASE THE AMOUNT OF
COMPENSATION OR BENEFIT DUE ANY SUCH EMPLOYEE OR SERVICE PROVIDER, ALONE OR IN
CONJUNCTION WITH ANY OTHER POSSIBLE EVENT (INCLUDING TERMINATION OF
EMPLOYMENT).  EXCEPT AS DISCLOSED ON SCHEDULE 3.1(K) OR AS DISCLOSED IN THE SEC
REPORTS, THE COMPANY DOES NOT HAVE ANY EMPLOYMENT AGREEMENTS, OR ANY OTHER
SIMILAR AGREEMENTS THAT CONTAIN ANY SEVERANCE OR TERMINATION PAY LIABILITIES OR
OBLIGATIONS, THAT ARE NOT FILED AS EXHIBITS TO THE SEC DOCUMENTS.  THE COMPANY
AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL U.S.
FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING EMPLOYMENT,
DISCRIMINATION IN EMPLOYMENT, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES, HOURS
AND OCCUPATIONAL SAFETY AND HEALTH AND EMPLOYMENT PRACTICES, AND IS NOT ENGAGED
IN ANY UNFAIR LABOR PRACTICE.  TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEES OF THE
COMPANY ARE IN VIOLATION OF ANY TERM OF ANY MATERIAL EMPLOYMENT CONTRACT, PATENT
DISCLOSURE AGREEMENT, NONCOMPETITION AGREEMENT, OR ANY RESTRICTIVE COVENANT TO A
FORMER EMPLOYER RELATING TO THE RIGHT OF ANY SUCH EMPLOYEE TO BE EMPLOYED BY THE
COMPANY BECAUSE OF THE NATURE OF THE BUSINESS CONDUCTED OR PRESENTLY PROPOSED TO
BE CONDUCTED BY THE COMPANY OR TO THE USE OF TRADE SECRETS OR PROPRIETARY
INFORMATION OF OTHERS. NO KEY EMPLOYEE OF THE COMPANY HAS GIVEN WRITTEN NOTICE
TO THE COMPANY, AND THE COMPANY IS NOT OTHERWISE AWARE, THAT ANY SUCH KEY
EMPLOYEE INTENDS TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.


 


(L) LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE KNOWLEDGE OF
THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE COMPANY
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE
OF THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT
RELATES TO SUCH EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, AND NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING
AGREEMENT.  NO EXECUTIVE OFFICER OR KEY EMPLOYEE IS, OR, TO THE KNOWLEDGE OF THE
COMPANY, IS EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR
ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT OF SUCH EXECUTIVE OFFICER
OR KEY EMPLOYEE DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.


 


(M) COMPLIANCE.  EXCEPT AS DESCRIBED ON SCHEDULE 3.1(M), NEITHER THE COMPANY NOR
ANY SUBSIDIARY (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS
OCCURRED THAT HAS NOT BEEN

 

11

--------------------------------------------------------------------------------


 


WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED),
(II) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY,
OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS APPLICABLE TO ITS BUSINESS, EMPLOYEES, WAGES AND ALL SUCH LAWS
THAT AFFECT THE ENVIRONMENT, EXCEPT IN EACH CASE AS COULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(N) REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS COULD NOT HAVE A MATERIAL ADVERSE EFFECT (“MATERIAL
PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(O) TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN
ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT
AS DISCLOSED ON SCHEDULE 3.1(O).  ANY REAL PROPERTY AND FACILITIES HELD UNDER
LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID,
SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE
IN COMPLIANCE.


 


(P) INTELLECTUAL PROPERTY.  EXCEPT AS DISCLOSED ON SCHEDULE 3.1(P), THE COMPANY
AND THE SUBSIDIARIES SOLELY OWN, OR HAVE SUFFICIENT RIGHTS TO USE AND OTHERWISE
EXERCISE, EXPLOIT AND LICENSE ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, TRADE SECRETS, INVENTIONS,
COPYRIGHTS, LICENSES, DOMAIN NAMES, AND  SIMILAR RIGHTS NECESSARY OR MATERIAL
FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES, AS CURRENTLY CONDUCTED
(COLLECTIVELY, THE “COMPANY INTELLECTUAL PROPERTY RIGHTS”).  THERE ARE NO
OUTSTANDING OPTIONS, LICENSES, AGREEMENTS, CLAIMS, ENCUMBRANCES OR SHARED
OWNERSHIP OF INTERESTS OF ANY KIND RELATING TO THE COMPANY INTELLECTUAL PROPERTY
RIGHTS, NOR IS THE COMPANY BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR
AGREEMENTS OF ANY KIND WITH RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS,
TRADE NAMES, DOMAIN NAMES, COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION,
PROPRIETARY RIGHTS AND/OR PROCESSES OF ANY OTHER PERSON OR ENTITY, EXCEPT, IN
EITHER CASE, FOR STANDARD GENERALLY COMMERCIALLY AVAILABLE END-USER, OBJECT
CODE, INTERNAL-USE SOFTWARE LICENSE AGREEMENTS.  EXCEPT AS DISCLOSED ON SCHEDULE
3.1(P), NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE
THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON, AND NEITHER COMPANY NOR ANY
SUBSIDIARY HAS ANY SPECIFIC BASIS TO BELIEVE ANY SUCH NOTICE MAY BE
FORTHCOMING.    EXCEPT AS DISCLOSED ON SCHEDULE 3.1(O), AND TO THE KNOWLEDGE OF
THE COMPANY SOLELY WITH RESPECT TO PATENTS AND PATENT APPLICATIONS, ALL SUCH
COMPANY INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO EXISTING
INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE COMPANY INTELLECTUAL PROPERTY
RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY
MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR
INTELLECTUAL PROPERTIES.  EACH PRESENT AND FORMER EMPLOYEE AND OFFICER OF THE
COMPANY HAS EXECUTED A PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT, AND
EACH CONSULTANT TO THE COMPANY HAS

 

12

--------------------------------------------------------------------------------


 


EXECUTED A CONSULTING AGREEMENT EITHER IN THE FORMS PROVIDED TO PURCHASER’S
COUNSEL OR A SUBSTANTIALLY SIMILAR FORM.  THE COMPANY IS NOT AWARE THAT ANY OF
ITS PRESENT AND FORMER EMPLOYEES, OFFICERS OR CONSULTANTS ARE IN VIOLATION
THEREOF, AND THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT
ANY SUCH VIOLATION.  ALL PERSONS WHO HAVE HAD ACCESS TO A COMPANY TRADE SECRETS
OR CONFIDENTIAL INFORMATION HAVE SIGNED A CUSTOMARY NON-DISCLOSURE AND NON-USE
AGREEMENT NOT CONTAINING A “RESIDUALS” CLAUSE OR SIMILAR PROVISION.  TO THE
EXTENT THE COMPANY USES ANY “OPEN SOURCE” OR “COPYLEFT” SOFTWARE OR IS A PARTY
TO “OPEN” OR “PUBLIC SOURCE” OR SIMILAR LICENSES (INCLUDING, BUT NOT LIMITED TO,
THE GNU GENERAL PUBLIC LICENSE (GPL), GNU LESSER GENERAL PUBLIC LICENSE (LGPL),
MOZILLA PUBLIC LICENSE (MPL), AND THE COMMON DEVELOPMENT AND DISTRIBUTION
LICENSE (CDDL)), THE COMPANY IS NOT REQUIRED TO MAKE ANY PUBLIC DISCLOSURE OR TO
MAKE AVAILABLE ANY SOURCE CODE OR OTHER COMPANY INTELLECTUAL PROPERTY RIGHT
EITHER USED, DEVELOPED, OR MODIFIED BY COMPANY.


 


(Q) INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED, INCLUDING, BUT NOT LIMITED TO, DIRECTORS AND
OFFICERS INSURANCE COVERAGE.  TO THE BEST KNOWLEDGE OF THE COMPANY, SUCH
INSURANCE CONTRACTS AND POLICIES ARE ACCURATE AND COMPLETE.  NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW
ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS.  THE COMPANY HAS PROVIDED TO PURCHASER’S COUNSEL A COPY OF THE
COMPANY’S DIRECTORS AND OFFICERS INSURANCE POLICY AND A COPY OF THE BINDER FOR
THE D&O EXCESS POLICY.


 


(R) TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  NONE OF THE EXECUTIVE OFFICERS
OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE
EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE
COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, EXECUTIVE
OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT
PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL
OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
EXECUTIVE OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE
COMPANY, ANY ENTITY IN WHICH ANY EXECUTIVE OFFICER, DIRECTOR, OR ANY SUCH
EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN EXECUTIVE OFFICER, DIRECTOR,
TRUSTEE OR PARTNER OTHER THAN (I) FOR PAYMENT OF SALARY OR CONSULTING FEES FOR
SERVICES RENDERED, (II) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF OF THE
COMPANY AND (III) FOR OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION AGREEMENTS
UNDER ANY STOCK OPTION PLAN OF THE COMPANY.


 


(S) SARBANES-OXLEY.  THE COMPANY IS IN MATERIAL COMPLIANCE WITH ALL PROVISIONS
OF THE SARBANES-OXLEY ACT OF 2002 (“SARBANES-OXLEY”), AND ANY AND ALL APPLICABLE
RULES AND REGULATIONS PROMULGATED BY THE COMMISSION THEREUNDER, WHICH ARE
APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY AND ITS SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL CONTROLS, INCLUDING, BUT NOT LIMITED TO,
DISCLOSURE CONTROLS AND PROCEDURES, INTERNAL CONTROLS OVER ACCOUNTING MATTERS
AND FINANCIAL REPORTING (COLLECTIVELY, “INTERNAL CONTROLS”) THAT COMPLY WITH THE
SECURITIES ACT, THE EXCHANGE ACT, SARBANES-OXLEY, AND THE RULES AND REGULATIONS
OF THE NASDAQ GLOBAL MARKET.  THE INTERNAL CONTROLS ARE OVERSEEN BY THE AUDIT
COMMITTEE OF THE BOARD OF DIRECTORS IN ACCORDANCE WITH THE RULES AND REGULATIONS
OF THE NASDAQ GLOBAL MARKET.  EXCEPT AS DISCLOSED IN THE SEC REPORTS OR AS SET
FORTH ON SCHEDULE 3.1(S), THE COMPANY HAS NOT PUBLICLY DISCLOSED OR REPORTED TO
THE AUDIT COMMITTEE OR THE BOARD OF DIRECTORS, A SIGNIFICANT DEFICIENCY,
MATERIAL WEAKNESS, CHANGE IN INTERNAL

 

13

--------------------------------------------------------------------------------


 


CONTROLS, ANY VIOLATION OF, OR FAILURE TO COMPLY WITH, APPLICABLE SECURITIES
LAWS, OR ANY MATTER WHICH, IF DETERMINED ADVERSELY, WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 


(T) CERTAIN FEES.  EXCEPT AS DISCLOSED ON SCHEDULE 3.1(T), NO BROKERAGE OR
FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY
BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT
BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS.  SUCH PURCHASER SHALL HAVE NO OBLIGATION WITH RESPECT
TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF OTHER PERSONS
FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


(U) PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE PURCHASERS’ REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 3.2, NO REGISTRATION UNDER THE SECURITIES
ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SECURITIES BY THE COMPANY TO THE
PURCHASERS AS CONTEMPLATED HEREBY.  THE ISSUANCE AND SALE OF THE SECURITIES
HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE TRADING MARKET.


 


(V) INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AND
IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE OR BE AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT.


 


(W) REGISTRATION RIGHTS.  OTHER THAN THE PURCHASERS, EXCEPT AS DESCRIBED IN
SCHEDULE 3.1(W), NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.  THE
GRANTING AND PERFORMANCE OF THE REGISTRATION RIGHTS UNDER THE TRANSACTION
DOCUMENTS WILL NOT VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY
PROVISION OF, OR CONSTITUTE A DEFAULT UNDER, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY IS A PARTY.


 


(X) LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY HAS NOT, IN THE 12 MONTHS
PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET ON WHICH THE
COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS
NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH TRADING
MARKET. THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE
FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH LISTING AND
MAINTENANCE REQUIREMENTS.


 


(Y) APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND ITS BOARD OF DIRECTORS
HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY
CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY
DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION
UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR SIMILAR CHARTER DOCUMENTS)
OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO
SUCH PURCHASER AS A RESULT OF SUCH PURCHASER AND THE COMPANY FULFILLING THEIR
OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS,
INCLUDING WITHOUT LIMITATION AS A RESULT OF THE COMPANY’S ISSUANCE OF THE
SECURITIES AND SUCH PURCHASER’S OWNERSHIP OF THE SECURITIES.


 


(Z) DISCLOSURE.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT SUCH PURCHASER WILL
RELY ON THE FOREGOING REPRESENTATIONS AND COVENANTS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE

 

14

--------------------------------------------------------------------------------


 


COMPANY.  ALL DISCLOSURE PROVIDED TO SUCH PURCHASER REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE DISCLOSURE
SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE TRUE AND CORRECT
WITH RESPECT TO SUCH REPRESENTATIONS AND WARRANTIES AND DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY ACKNOWLEDGES AND AGREES
THAT NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY
SET FORTH IN SECTION 3.2 HEREOF.


 


(AA)         NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS,
DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY
FOR PURPOSES OF THE SECURITIES ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL
PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF
ANY TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR
DESIGNATED.


 


(BB)         TAX STATUS. EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT OR EXCEPT AS DISCLOSED ON SCHEDULE
3.1(BB), THE COMPANY AND EACH SUBSIDIARY HAS FILED ALL NECESSARY FEDERAL, STATE
AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL TAXES
OWED THEREUNDER, AND THE COMPANY HAS NO KNOWLEDGE OF A TAX DEFICIENCY OR OTHER
TAX LIABILITY WHICH HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY OR ANY
SUBSIDIARY OR UPON ANY OF THEIR PROPERTIES OR ASSETS.  THE COMPANY AND EACH
SUBSIDIARY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL
REQUIREMENTS RELATING TO THE PAYMENT AND WITHHOLDING OF TAXES AND, WITHIN THE
TIME AND IN THE MANNER PRESCRIBED BY LAW, HAS WITHHELD FROM WAGES, FEES AND
OTHER PAYMENTS AND PAID OVER TO THE PROPER GOVERNMENTAL OR REGULATORY
AUTHORITIES ALL AMOUNTS REQUIRED.


 


(CC)         NO GENERAL SOLICITATION. NEITHER THE COMPANY NOR ANY PERSON ACTING
ON BEHALF OF THE COMPANY HAS OFFERED OR SOLD ANY OF THE SECURITIES BY ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING.  THE COMPANY HAS OFFERED THE
SECURITIES FOR SALE ONLY TO THE PURCHASERS.


 


(DD)         FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR TO THE
KNOWLEDGE OF THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF THE
COMPANY, HAS (I) DIRECTLY OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY, (II) MADE ANY DIRECT OR INDIRECT
UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO
ANY FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS,
(III) FAILED TO DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE COMPANY (OR MADE BY
ANY PERSON ACTING ON ITS BEHALF OF WHICH THE COMPANY IS AWARE) WHICH IS  IN
VIOLATION OF LAW, (IV) VIOLATED, OR IS IN VIOLATION OF, IN ANY MATERIAL RESPECT
ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED, OR
(V) MADE OR RECEIVED ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT,
KICKBACK OR OTHER UNLAWFUL PAYMENT TO OR FROM ANY DOMESTIC OR FOREIGN GOVERNMENT
OFFICIAL OR EMPLOYEE.


 


(EE)         ACKNOWLEDGMENT REGARDING PURCHASER’S PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT SUCH PURCHASER IS ACTING SOLELY IN THE
CAPACITY OF AN ARM’S

 

15

--------------------------------------------------------------------------------


 


LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT SUCH PURCHASER IS
NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR
CAPACITY) WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND ANY ADVICE GIVEN BY ANY PURCHASER OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO SUCH PURCHASER’S PURCHASE OF THE
SECURITIES.  THE COMPANY FURTHER REPRESENTS TO SUCH PURCHASER THAT THE COMPANY’S
DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT
EVALUATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS
REPRESENTATIVES.


 


(FF)           ACKNOWLEDGEMENT REGARDING PURCHASER’S TRADING ACTIVITY.  ANYTHING
IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE CONTRARY NOTWITHSTANDING (EXCEPT
FOR SECTION 4.12 HEREOF), IT IS UNDERSTOOD AND AGREED BY THE COMPANY (I) THAT
SUCH PURCHASER HAS NOT BEEN ASKED TO AGREE, NOR HAS SUCH PURCHASER AGREED, TO
DESIST FROM PURCHASING OR SELLING, LONG AND/OR SHORT, SECURITIES OF THE COMPANY,
OR “DERIVATIVE” SECURITIES BASED ON SECURITIES ISSUED BY THE COMPANY OR TO HOLD
THE SECURITIES FOR ANY SPECIFIED TERM; (II) THAT PAST OR FUTURE OPEN MARKET OR
OTHER TRANSACTIONS BY SUCH PURCHASER, INCLUDING, WITHOUT LIMITATION, SHORT SALES
OR “DERIVATIVE” TRANSACTIONS, BEFORE OR AFTER THE CLOSING OF THIS OR FUTURE
PRIVATE PLACEMENT TRANSACTIONS, MAY NEGATIVELY IMPACT THE MARKET PRICE OF THE
COMPANY’S PUBLICLY-TRADED SECURITIES; (III) THAT SUCH PURCHASER, AND COUNTER
PARTIES IN “DERIVATIVE” TRANSACTIONS TO WHICH SUCH PURCHASER IS A PARTY,
DIRECTLY OR INDIRECTLY, PRESENTLY MAY HAVE A “SHORT” POSITION IN THE COMMON
STOCK, AND (IV) THAT SUCH PURCHASER SHALL NOT BE DEEMED TO HAVE ANY AFFILIATION
WITH OR CONTROL OVER ANY ARM’S LENGTH COUNTER-PARTY IN ANY “DERIVATIVE”
TRANSACTION.  THE COMPANY FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT (A) SUCH
PURCHASER MAY ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD
THAT THE SECURITIES ARE OUTSTANDING, INCLUDING, WITHOUT LIMITATION, DURING THE
PERIODS THAT THE VALUE OF THE UNDERLYING SHARES DELIVERABLE WITH RESPECT TO
SECURITIES ARE BEING DETERMINED AND (B) SUCH HEDGING ACTIVITIES (IF ANY) COULD
REDUCE THE VALUE OF THE EXISTING STOCKHOLDERS’ EQUITY INTERESTS IN THE COMPANY
AT AND AFTER THE TIME THAT THE HEDGING ACTIVITIES ARE BEING CONDUCTED.  THE
COMPANY ACKNOWLEDGES THAT SUCH AFOREMENTIONED HEDGING ACTIVITIES DO NOT
CONSTITUTE A BREACH OF ANY OF THE TRANSACTION DOCUMENTS.


 


(GG)         MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE
NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, NOR WILL TAKE, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE
OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY
COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE SECURITIES (OTHER THAN FOR
THE PLACEMENT AGENT’S PLACEMENT OF THE SECURITIES), OR (III) PAID OR AGREED TO
PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER
SECURITIES OF THE COMPANY.


 


(HH)         FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE TO REGISTER THE
RESALE OF ITS COMMON STOCK ISSUABLE TO THE PURCHASERS UPON THE CONVERSION OR
EXERCISE OF THE SECURITIES, AS APPLICABLE, PURSUANT TO FORM S-3 PROMULGATED
UNDER THE SECURITIES ACT.


 


(II)           BOOKS AND RECORDS.  THE MINUTE BOOKS OF THE COMPANY FOR THE
COMPANY’S FISCAL YEARS 2006, 2007 AND YEAR-TO-DATE 2008 CONTAIN ACCURATE AND
COMPLETE RECORDS OF ALL MEETINGS HELD OF, AND CORPORATE ACTION TAKEN BY, THE
STOCKHOLDERS, THE BOARD OF DIRECTORS AND COMMITTEES OF THE BOARD OF DIRECTORS
DURING SUCH PERIOD, AND NO MEETING OF ANY SUCH STOCKHOLDERS, THE BOARD OF
DIRECTORS OR SUCH COMMITTEES HAS BEEN HELD FOR WHICH MINUTES HAVE NOT BEEN
PREPARED AND ARE NOT CONTAINED IN SUCH MINUTE BOOKS.

 

16

--------------------------------------------------------------------------------


 


(JJ)           CONTRACTS.


 

(I)            ALL AGREEMENTS, CONTRACTS AND COMMITMENTS REQUIRED TO BE FILED BY
THE COMPANY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT HAVE BEEN FILED IN A
TIMELY MANNER WITH THE COMMISSION.

 

(II)           THE COMPANY IS NOT RESTRICTED BY AGREEMENT FROM CARRYING ON ITS
BUSINESS ANYWHERE IN THE WORLD.

 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, FOR ITSELF, SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS:


 


(A)   ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.
THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR SIMILAR ACTION ON THE PART OF SUCH PURCHASER.  EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED BY SUCH PURCHASER, AND
WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH
PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS
LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


 


(B)   OWN ACCOUNT.  SUCH PURCHASER UNDERSTANDS THAT (I) THE SECURITIES ARE
“RESTRICTED SECURITIES” AND THAT THE OFFER AND SALE OF THE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW
AND (II) THE SECURITIES MUST BE HELD INDEFINITELY UNLESS A SUBSEQUENT
DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES ACT OR IS EXEMPT FROM
SUCH REGISTRATION.  SUCH PURCHASER IS ACQUIRING THE SECURITIES AS PRINCIPAL FOR
ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW, HAS NO PRESENT INTENTION OF DISTRIBUTING ANY OF
SUCH SECURITIES IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW AND HAS NO DIRECT OR INDIRECT ARRANGEMENT OR UNDERSTANDING WITH
ANY OTHER PERSONS REGARDING THE DISTRIBUTION OF SUCH SECURITIES (THIS
REPRESENTATION AND WARRANTY NOT LIMITING SUCH PURCHASER’S RIGHT TO SELL THE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS) IN VIOLATION OF THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW.  SUCH PURCHASER IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.


 


(C)   PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE SECURITIES,
IT WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH IT EXERCISES ANY
WARRANTS OR CONVERTS ANY PREFERRED STOCK IT WILL BE EITHER: (I) AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER
THE SECURITIES ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT REQUIRED TO BE
REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.

 

17

--------------------------------------------------------------------------------


 


(D)   EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR TOGETHER
WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE
MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE
ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME, IS
ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.  SUCH PURCHASER UNDERSTANDS
THAT NOTHING IN THE AGREEMENT OR ANY OTHER MATERIALS PRESENTED TO THE PURCHASER
IN CONNECTION WITH THE PURCHASE AND SALE OF THE SECURITIES CONSTITUTES LEGAL,
TAX OR INVESTMENT ADVICE. SUCH PURCHASER ACKNOWLEDGES THAT IT MUST RELY ON
LEGAL, TAX AND INVESTMENT ADVISORS OF ITS OWN CHOOSING IN CONNECTION WITH ITS
PURCHASE OF THE SECURITIES.


 


(E)   GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE SECURITIES AS
A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING
THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(F)    CERTAIN TRADING ACTIVITIES.  OTHER THAN WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREIN, SINCE THE EARLIER TO OCCUR OF (1) THE TIME THAT SUCH
PURCHASER WAS FIRST CONTACTED BY THE COMPANY OR ANY OTHER PERSON REGARDING THIS
INVESTMENT IN THE COMPANY AND (2) THE TENTH (10TH) DAY PRIOR TO THE DATE OF THIS
AGREEMENT, NEITHER SUCH PURCHASER NOR ANY AFFILIATE OF SUCH PURCHASER WHICH
(X) HAD KNOWLEDGE OF THE TRANSACTIONS CONTEMPLATED HEREBY, (Y) HAS OR SHARES
DISCRETION RELATING TO SUCH PURCHASER’S INVESTMENTS OR TRADING OR INFORMATION
CONCERNING SUCH PURCHASER’S INVESTMENTS, INCLUDING IN RESPECT OF THE SECURITIES,
AND (Z) IS SUBJECT TO SUCH PURCHASER’S REVIEW OR INPUT CONCERNING SUCH
AFFILIATE’S INVESTMENTS OR TRADING (COLLECTIVELY, “TRADING AFFILIATES”) HAS
DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO
ANY UNDERSTANDING WITH SUCH PURCHASER OR TRADING AFFILIATE, EFFECTED OR AGREED
TO EFFECT ANY TRANSACTIONS IN THE SECURITIES OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, ANY SHORT SALES INVOLVING THE COMPANY’S SECURITIES). 
NOTWITHSTANDING THE FOREGOING, NO PURCHASER MAKES ANY REPRESENTATION, WARRANTY
OR COVENANT HEREBY THAT IT WILL NOT ENGAGE IN SHORT SALES IN THE SECURITIES OF
THE COMPANY AFTER THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE FIRST PUBLICLY ANNOUNCED.


 


(G)   INDEPENDENT INVESTIGATION.  SUCH PURCHASER, IN ACQUIRING THE SECURITIES,
HAS RELIED SOLELY UPON AN INDEPENDENT INVESTIGATION MADE BY SUCH PURCHASER AND
HIS OR HER REPRESENTATIVES, IF ANY.  PRIOR TO THE DATE HEREOF, SUCH PURCHASER
HAS BEEN GIVEN THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY REGARDING THE COMPANY’S MANAGEMENT, FINANCES, AND
BUSINESS.  SUCH PURCHASER ALSO HAS RECEIVED AND CAREFULLY REVIEWED THE SEC
REPORTS AND IS KNOWLEDGEABLE ABOUT THE AFFAIRS OF THE COMPANY.  NEITHER SUCH
INQUIRIES NOR ANY OTHER DILIGENCE INVESTIGATION CONDUCTED BY SUCH PURCHASER OR
ANY OF ITS ADVISORS OR REPRESENTATIVES SHALL MODIFY, AMEND OR EFFECT SUCH
PURCHASER’S RIGHT TO RELY UPON THE COMPANY’S REPRESENTATIONS AND WARRANTIES AND
COVENANTS CONTAINED HEREIN OR IN THE TRANSACTION DOCUMENTS.


 


(H)   NO GOVERNMENT RECOMMENDATION OR APPROVAL.  SUCH PURCHASER UNDERSTANDS THAT
NO UNITED STATES FEDERAL OR STATE AGENCY, OR SIMILAR AGENCY OF ANY OTHER
COUNTRY, HAS REVIEWED, APPROVED, PASSED UPON, OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE COMPANY OR THE PURCHASE OF THE SECURITIES.


 


(I)    NO INTENT TO EFFECT A CHANGE OF CONTROL. SUCH PURCHASER HAS NO PRESENT
INTENT TO EFFECT A “CHANGE OF CONTROL” OF THE COMPANY AS SUCH TERM IS UNDERSTOOD
UNDER THE RULES PROMULGATED

 

18

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 13(D) OF THE EXCHANGE ACT.


 

The Company acknowledges and agrees that such Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.

 

OTHER AGREEMENTS OF THE PARTIES

 


4.1                                 TRANSFER RESTRICTIONS.


 


(A)   THE SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND
FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF SECURITIES OTHER
THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR RULE 144, TO THE COMPANY
OR TO AN AFFILIATE OF A PURCHASER OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED
IN SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO
THE COMPANY AN OPINION OF COUNSEL, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL
BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES
NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE SECURITIES
ACT.  AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO
BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER
UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


 


(B)   EACH PURCHASER AGREES TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 4.1(B), OF A LEGEND ON ANY OF THE SECURITIES IN THE FOLLOWING FORM:


 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured

 

19

--------------------------------------------------------------------------------


 

parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 


(C)   CERTIFICATES EVIDENCING THE UNDERLYING SHARES SHALL NOT CONTAIN ANY LEGEND
(INCLUDING, WITHOUT LIMITATION, THE LEGEND SET FORTH IN SECTION 4.1(B) HEREOF):
(I) WHILE A REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, THE
REGISTRATION STATEMENT) COVERING THE RESALE OF SUCH SECURITY IS EFFECTIVE UNDER
THE SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF SUCH UNDERLYING SHARES
PURSUANT TO RULE 144, OR (III) IF SUCH UNDERLYING SHARES ARE ELIGIBLE FOR SALE
UNDER RULE 144(B)(1), OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING, WITHOUT LIMITATION, JUDICIAL
INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF THE COMMISSION). THE
COMPANY SHALL CAUSE ITS COUNSEL TO ISSUE A LEGAL OPINION TO THE COMPANY’S
TRANSFER AGENT PROMPTLY AFTER THE EFFECTIVE DATE IF REQUIRED BY THE COMPANY’S
TRANSFER AGENT TO EFFECT THE REMOVAL OF THE LEGEND HEREUNDER.  IF ALL OR ANY
PORTION OF PREFERRED STOCK OR WARRANT IS CONVERTED OR EXERCISED (AS APPLICABLE)
AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT (INCLUDING, WITHOUT
LIMITATION, THE REGISTRATION STATEMENT) TO COVER THE RESALE OF THE UNDERLYING
SHARES, OR IF SUCH UNDERLYING SHARES MAY BE SOLD UNDER RULE 144(B)(1) OR IF SUCH
LEGEND IS NOT OTHERWISE REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT (INCLUDING, WITHOUT LIMITATION, JUDICIAL INTERPRETATIONS THEREOF) THEN SUCH
UNDERLYING SHARES SHALL BE ISSUED FREE OF ALL LEGENDS.  THE COMPANY AGREES THAT
FOLLOWING THE EFFECTIVE DATE OR AT SUCH TIME AS SUCH LEGEND IS NO LONGER
REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO LATER THAN THREE TRADING DAYS
FOLLOWING THE DELIVERY BY A PURCHASER TO THE COMPANY OR THE COMPANY’S TRANSFER
AGENT OF A CERTIFICATE REPRESENTING UNDERLYING SHARES, AS APPLICABLE, ISSUED
WITH A RESTRICTIVE LEGEND (SUCH THIRD TRADING DAY, THE “LEGEND REMOVAL DATE”),
DELIVER OR CAUSE TO BE DELIVERED TO SUCH PURCHASER A CERTIFICATE REPRESENTING
SUCH SHARES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER LEGENDS.  THE COMPANY
MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE INSTRUCTIONS TO ANY TRANSFER
AGENT OF THE COMPANY THAT ENLARGE THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
SECTION.  CERTIFICATES FOR SECURITIES SUBJECT TO LEGEND REMOVAL HEREUNDER SHALL
BE TRANSMITTED BY THE TRANSFER AGENT OF THE COMPANY TO THE PURCHASER BY
CREDITING THE ACCOUNT OF THE PURCHASER’S PRIME BROKER WITH THE DEPOSITORY TRUST
COMPANY SYSTEM.


 


(D)   EACH PURCHASER AGREES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM
CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN THIS SECTION 4.1 IS
PREDICATED UPON THE COMPANY’S RELIANCE THAT SUCH PURCHASER WILL SELL ANY
SECURITIES PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM.


 


(E)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO REGISTRATION STATEMENT
OR OPINION OF COUNSEL SHALL BE NECESSARY FOR A TRANSFER (I) BY A PURCHASER THAT
IS A PARTNERSHIP TO A PARTNER (LIMITED OR GENERAL) OF SUCH PARTNERSHIP OR A
RETIRED PARTNER OF SUCH PARTNERSHIP WHO RETIRES AFTER THE DATE HEREOF, OR TO THE
ESTATE OF ANY SUCH PARTNER OR RETIRED PARTNER OR THE TRANSFER BY GIFT, WILL

 

20

--------------------------------------------------------------------------------


 


OR INTESTATE SUCCESSION OF ANY PARTNER TO HIS OR HER SPOUSE OR TO THE SIBLINGS,
LINEAL DESCENDANTS OR ANCESTORS OF SUCH PARTNER OR HIS OR HER SPOUSE,  (II) BY A
PURCHASER THAT IS A LIMITED LIABILITY COMPANY TO A MEMBER OF SUCH LIMITED
LIABILITY COMPANY OR A RETIRED MEMBER OF SUCH LIMITED LIABILITY COMPANY WHO
RETIRES AFTER THE DATE HEREOF, OR TO THE ESTATE OF ANY SUCH MEMBER OR RETIRED
MEMBER OR THE TRANSFER BY GIFT, WILL OR INTESTATE SUCCESSION OF ANY MEMBER TO
HIS OR HER SPOUSE OR TO THE SIBLINGS, LINEAL DESCENDANTS OR ANCESTORS OF SUCH
MEMBER OR HIS OR HER SPOUSE OR (III) BY A PURCHASER TO AN AFFILIATE OF SUCH
PURCHASER, IF THE PROSPECTIVE TRANSFEREE AGREES IN ALL SUCH INSTANCES IN WRITING
TO BE SUBJECT TO THE TERMS HEREOF TO THE SAME EXTENT AS IF HE OR SHE WERE AN
ORIGINAL INVESTOR HEREUNDER.


 


4.2           ACKNOWLEDGMENT OF DILUTION.  THE COMPANY ACKNOWLEDGES THAT THE
ISSUANCE OF THE SECURITIES MAY RESULT IN DILUTION OF THE OUTSTANDING SHARES OF
COMMON STOCK, WHICH DILUTION MAY BE SUBSTANTIAL UNDER CERTAIN MARKET
CONDITIONS.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION ITS OBLIGATION TO ISSUE THE
UNDERLYING SHARES PURSUANT TO THE TRANSACTION DOCUMENTS, ARE UNCONDITIONAL AND
ABSOLUTE AND NOT SUBJECT TO ANY RIGHT OF SET OFF, COUNTERCLAIM, DELAY OR
REDUCTION, REGARDLESS OF THE EFFECT OF ANY SUCH DILUTION OR ANY CLAIM THE
COMPANY MAY HAVE AGAINST ANY PURCHASER AND REGARDLESS OF THE DILUTIVE EFFECT
THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP OF THE OTHER STOCKHOLDERS OF THE
COMPANY.


 


4.3           FURNISHING OF INFORMATION.  AS LONG AS THE PURCHASERS BENEFICIALLY
OWN ANY OF THE SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  AS LONG AS THE PURCHASERS BENEFICIALLY OWN ANY OF THE
SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO THE
EXCHANGE ACT, IT WILL PREPARE AND FURNISH TO EACH PURCHASER AND MAKE PUBLICLY
AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS REQUIRED FOR
SUCH PURCHASER TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY FURTHER
COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY
REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH
PERSON TO SELL SUCH SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT
WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 


4.4           INTEGRATION.  NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR
ANY PERSON ACTING ON ITS OR THEIR BEHALF SHALL SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE
SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE PURCHASERS OR THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE
RULES AND REGULATIONS OF ANY TRADING MARKET.


 


4.5           CONVERSION AND EXERCISE PROCEDURES.  THE FORM OF NOTICE OF
EXERCISE INCLUDED IN THE WARRANTS AND THE FORM OF NOTICE OF CONVERSION INCLUDED
IN THE CERTIFICATE OF DESIGNATION SET FORTH THE TOTALITY OF THE PROCEDURES
REQUIRED OF A PURCHASER IN ORDER TO EXERCISE THE WARRANTS OR CONVERT THE
PREFERRED STOCK.  NO ADDITIONAL LEGAL OPINION OR OTHER INFORMATION OR
INSTRUCTIONS SHALL BE REQUIRED OF SUCH PURCHASER TO EXERCISE THEIR WARRANTS OR
CONVERT THEIR PREFERRED STOCK.  THE COMPANY SHALL HONOR EXERCISES OF THE
WARRANTS AND CONVERSIONS OF THE PREFERRED STOCK AND SHALL DELIVER UNDERLYING
SHARES IN ACCORDANCE WITH THE TERMS, CONDITIONS AND TIME PERIODS SET FORTH IN
THE TRANSACTION DOCUMENTS.


 


4.6           SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY
5:30 P.M. EASTERN TIME ON THE FOURTH TRADING DAY FOLLOWING THE CLOSING DATE,
FILE A CURRENT REPORT ON FORM 8-K,

 

21

--------------------------------------------------------------------------------


 


REASONABLY ACCEPTABLE TO THE PURCHASERS DISCLOSING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND SHALL ATTACH THE TRANSACTION DOCUMENTS
THERETO.  THE COMPANY AND THE PURCHASERS SHALL CONSULT WITH EACH OTHER IN
ISSUING ANY OTHER PRESS RELEASES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY, AND NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY SUCH PRESS
RELEASE WITHOUT THE PRIOR CONSENT OF THE COMPANY, WITH RESPECT TO ANY PRESS
RELEASE OF SUCH PURCHASER, OR WITHOUT THE PRIOR CONSENT OF THE PURCHASERS WITH
RESPECT TO ANY PRESS RELEASE OF THE COMPANY, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, EXCEPT IF SUCH DISCLOSURE IS REQUIRED BY LAW, IN WHICH
CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR
NOTICE OF SUCH PUBLIC STATEMENT OR COMMUNICATION.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER OR
ANY OF ITS AFFILIATES, OR INCLUDE THE NAME OF ANY PURCHASER OR ANY OF ITS
AFFILIATES IN ANY FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING
MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT (I) AS
REQUIRED BY FEDERAL SECURITIES LAW IN CONNECTION WITH THE REGISTRATION STATEMENT
CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT AND (II) TO THE EXTENT SUCH
DISCLOSURE IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN WHICH CASE THE
COMPANY SHALL PROVIDE SUCH PURCHASER WITH PRIOR NOTICE OF SUCH DISCLOSURE
PERMITTED UNDER SUBCLAUSE (I) OR (II).


 


4.7           STOCKHOLDER RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY THE
COMPANY OR, TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PERSON, THAT ANY
PURCHASER IS AN “ACQUIRING PERSON” UNDER ANY STOCKHOLDER RIGHTS PLAN OR SIMILAR
PLAN OR ARRANGEMENT IN EFFECT OR HEREAFTER ADOPTED BY THE COMPANY, OR THAT ANY
PURCHASER COULD BE DEEMED TO TRIGGER THE PROVISIONS OF ANY SUCH PLAN OR
ARRANGEMENT, BY VIRTUE OF RECEIVING SECURITIES UNDER THE TRANSACTION DOCUMENTS
OR UNDER ANY OTHER AGREEMENT BETWEEN THE COMPANY AND SUCH PURCHASER. THE COMPANY
SHALL CONDUCT ITS BUSINESS IN A MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE
INVESTMENT COMPANY ACT.


 


4.8           USE OF PROCEEDS.  EXCEPT AS SET FORTH ON SCHEDULE 4.8 ATTACHED
HERETO, THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE SECURITIES
HEREUNDER FOR WORKING CAPITAL PURPOSES AND NOT FOR THE SATISFACTION OF ANY
PORTION OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE PAYABLES IN THE
ORDINARY COURSE OF THE COMPANY’S BUSINESS AND PRIOR PRACTICES), TO REDEEM ANY
COMMON STOCK OR COMMON STOCK EQUIVALENTS OR TO SETTLE ANY OUTSTANDING
LITIGATION.


 


4.9           INDEMNIFICATION OF PURCHASERS.   SUBJECT TO THE PROVISIONS OF THIS
SECTION 4.9, THE COMPANY WILL INDEMNIFY AND HOLD EACH PURCHASER AND ITS
DIRECTORS, OFFICERS, STOCKHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND
ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH
TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS,
MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A FUNCTIONALLY
EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A LACK OF SUCH
TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING PERSON (EACH, A “PURCHASER PARTY”)
HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS,
CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS
PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR AS A RESULT OF
OR RELATING TO (A) ANY BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN THE OTHER
TRANSACTION DOCUMENTS OR (B) ANY ACTION INSTITUTED AGAINST A PURCHASER PARTY, BY
ANY THIRD PARTY WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS (UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH
PURCHASER’S REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THE TRANSACTION
DOCUMENTS OR ANY AGREEMENTS OR

 

22

--------------------------------------------------------------------------------


 


UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY SUCH STOCKHOLDER OR ANY
VIOLATIONS BY SUCH PURCHASER OF STATE OR FEDERAL SECURITIES LAWS OR ANY CONDUCT
BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN
CHOOSING.  ANY PURCHASER PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL
IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT
TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED
BY THE COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD
OF TIME TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION
THERE IS, IN THE REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL
CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE
POSITION OF SUCH PURCHASER PARTY.  THE COMPANY WILL NOT BE LIABLE TO ANY
PURCHASER PARTY UNDER THIS AGREEMENT (I) FOR ANY SETTLEMENT BY A PURCHASER PARTY
EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; OR (II) TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY PURCHASER PARTY’S
BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE
BY THE PURCHASERS IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.


 


4.10                           RESERVATION AND LISTING OF SECURITIES.


 


(A)   THE COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY AUTHORIZED SHARES OF
COMMON STOCK FOR ISSUANCE PURSUANT TO THE TRANSACTION DOCUMENTS IN SUCH AMOUNT
AS MAY BE REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION
DOCUMENTS.


 


(B)   IF, ON ANY DATE, THE NUMBER OF AUTHORIZED BUT UNISSUED (AND OTHERWISE
UNRESERVED) SHARES OF COMMON STOCK IS LESS THAN THE REQUIRED MINIMUM ON SUCH
DATE, THEN THE BOARD OF DIRECTORS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
AMEND THE COMPANY’S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO AT LEAST THE REQUIRED MINIMUM
AT SUCH TIME, AS SOON AS POSSIBLE AND IN ANY EVENT NOT LATER THAN THE 75TH DAY
AFTER SUCH DATE.


 


(C)   THE COMPANY SHALL, IF APPLICABLE: (I) IN THE TIME AND MANNER REQUIRED BY
THE TRADING MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL
SHARES LISTING APPLICATION COVERING A NUMBER OF SHARES OF COMMON STOCK AT LEAST
EQUAL TO THE REQUIRED MINIMUM ON THE DATE OF SUCH APPLICATION, (II) TAKE ALL
STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON STOCK TO BE APPROVED FOR LISTING
ON THE TRADING MARKET AS SOON AS POSSIBLE THEREAFTER, (III) PROVIDE TO EACH
PURCHASER EVIDENCE OF SUCH LISTING, AND (IV) MAINTAIN THE LISTING OF SUCH COMMON
STOCK ON ANY DATE AT LEAST EQUAL TO THE REQUIRED MINIMUM ON SUCH DATE ON SUCH
TRADING MARKET OR ANOTHER TRADING MARKET.


 


4.11         SHORT SALES AND CONFIDENTIALITY AFTER THE DATE HEREOF.  EACH
PURCHASER COVENANTS THAT NEITHER IT NOR ANY AFFILIATES ACTING ON ITS BEHALF OR
PURSUANT TO ANY UNDERSTANDING WITH IT WILL EXECUTE ANY SHORT SALES DURING THE
PERIOD FROM THE DATE HEREOF UNTIL THE EARLIER OF SUCH TIME AS (I) AFTER THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED OR
(II) THIS AGREEMENT IS TERMINATED IN FULL.  EACH PURCHASER COVENANTS THAT UNTIL
SUCH TIME AS THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY
DISCLOSED BY THE COMPANY AS DESCRIBED IN SECTION 4.6, SUCH PURCHASER WILL
MAINTAIN THE CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH
THIS

 

23

--------------------------------------------------------------------------------


 


TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).  EACH
PURCHASER UNDERSTANDS AND ACKNOWLEDGES  THAT THE COMMISSION CURRENTLY TAKES THE
POSITION THAT COVERAGE OF SHORT SALES OF SHARES OF THE COMMON STOCK “AGAINST THE
BOX” PRIOR TO EFFECTIVENESS OF A RESALE REGISTRATION STATEMENT WITH SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT WOULD BE A VIOLATION OF SECTION 5 OF THE
SECURITIES ACT, AS SET FORTH IN ITEM 65, SECTION 5 UNDER SECTION A, OF THE
MANUAL OF PUBLICLY AVAILABLE TELEPHONE INTERPRETATIONS, DATED JULY 1997,
COMPILED BY THE OFFICE OF CHIEF COUNSEL, DIVISION OF CORPORATION FINANCE. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PURCHASER THAT IS A
MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE
SEPARATE PORTIONS OF SUCH PURCHASER’S ASSETS AND THE PORTFOLIO MANAGERS HAVE NO
DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY THE PORTFOLIO MANAGERS
MANAGING OTHER PORTIONS OF SUCH PURCHASER’S ASSETS, THE COVENANT SET FORTH ABOVE
SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO
MANAGER THAT MADE THE INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY
THIS AGREEMENT.


 


4.12         FORM D: BLUE SKY FILINGS.  THE COMPANY AGREES TO TIMELY FILE A
FORM D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO
PROVIDE A COPY THEREOF, PROMPTLY UPON REQUEST OF ANY PURCHASER.  THE COMPANY
SHALL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL
REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR, OR TO
QUALIFY THE SECURITIES FOR, SALE TO THE PURCHASERS AT THE CLOSING UNDER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND
SHALL PROVIDE EVIDENCE OF SUCH ACTIONS PROMPTLY UPON REQUEST OF ANY PURCHASER. 
THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE OFFER AND SALE OF
THE SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE
STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 

ARTICLE V.

 

MISCELLANEOUS

 


5.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY A PURCHASER, AS
TO SUCH PURCHASER’S OBLIGATIONS HEREUNDER BY WRITTEN NOTICE TO THE COMPANY, IF
THE CLOSING HAS NOT BEEN CONSUMMATED ON OR BEFORE JULY 6, 2008; PROVIDED,
HOWEVER, THAT NO SUCH TERMINATION WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR
ANY BREACH BY THE OTHER PARTY (OR PARTIES).


 


5.2           FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN
THE TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL REIMBURSE, AT THE CLOSING, THE REASONABLE FEES FOR THE PURCHASERS’ LEGAL
COUNSEL, FEES TO OTHER ADVISORS RETAINED BY THE PURCHASERS TO REPRESENT THEM IN
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS,
AS WELL AS THE PURCHASERS’ DUE DILIGENCE EXPENSES, IN AN AGGREGATE AMOUNT NOT TO
EXCEED $100,000.  IF THE CLOSING IS NOT EFFECTED, THE COMPANY SHALL REIMBURSE
THE LEGAL FEES AND OTHER EXPENSES OF THE PURCHASERS IN AN AMOUNT NOT TO EXCEED
$30,000.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER
TAXES AND DUTIES LEVIED IN CONNECTION WITH THE DELIVERY OF ANY SECURITIES TO THE
PURCHASERS.


 


5.3           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS AND ANY OTHER WRITTEN
AGREEMENT BETWEEN THE COMPANY AND THE PURCHASERS DATED OF EVEN DATE HEREWITH,
TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
TO

 

24

--------------------------------------------------------------------------------


 


SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE NEXT TRADING
DAY AFTER DELIVERY, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA CONFIRMED
REGISTERED MAIL,  (B) THE 2ND TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT
BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (C) UPON ACTUAL
RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS
FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET FORTH ON THE SIGNATURE
PAGES ATTACHED HERETO (UNLESS LATER UPDATED IN WRITING BY THE PARTIES HERETO TO
THE OTHER PARTIES) AND IF TO THE COMPANY, WITH A COPY TO:


 


GUNDERSON DETTMER STOUGH VILLENEUVE FRANKLIN & HACHIGIAN, LLP


155 CONSTITUTION DRIVE


MENLO PARK, CA 94025


ATTENTION: SCOTT C. DETTMER, BENNETT L. YEE


FAX: (650) 321-2800


 


5.5           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED, MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED,
IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND THE PURCHASERS OR, IN THE CASE
OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS
SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


 


5.6           HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


5.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS.  ANY PURCHASER MAY ASSIGN
ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH
PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE AGREES
IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE
PROVISIONS HEREOF THAT APPLY TO THE “PURCHASER”.


 


5.8           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.9.


 


5.9           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED

 

25

--------------------------------------------------------------------------------


 


IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS
(WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR INCONVENIENT VENUE FOR SUCH
PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.  IF
EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF
THE TRANSACTION DOCUMENTS, THEN THE PREVAILING PARTY IN SUCH ACTION OR
PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’
FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


5.10         SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER
AGREEMENTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY, EXERCISE
AND/OR CONVERSION OF THE SECURITIES, AS APPLICABLE FOR THE APPLICABLE STATUE OF
LIMITATIONS.


 


5.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION (OR ELECTRONIC TRANSMISSION OF PDF FILE),
SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY
EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE
AND EFFECT AS IF SUCH FACSIMILE (OR PDF FILE) SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.


 


5.12         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


 


5.13         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE

 

26

--------------------------------------------------------------------------------


 


APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL
ALSO PAY ANY REASONABLE THIRD-PARTY COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH
REPLACEMENT SECURITIES.


 


5.14         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH PURCHASER
AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN ANY ACTION FOR
SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


 


5.15         LIQUIDATED DAMAGES.  THE COMPANY’S OBLIGATIONS TO PAY ANY PARTIAL
LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION DOCUMENTS IS A
CONTINUING OBLIGATION OF THE COMPANY AND SHALL NOT TERMINATE UNTIL ALL UNPAID
PARTIAL LIQUIDATED DAMAGES AND OTHER AMOUNTS HAVE BEEN PAID NOTWITHSTANDING THE
FACT THAT THE INSTRUMENT OR SECURITY PURSUANT TO WHICH SUCH PARTIAL LIQUIDATED
DAMAGES OR OTHER AMOUNTS ARE DUE AND PAYABLE SHALL HAVE BEEN CANCELED.


 


5.16         CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION
DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO.


 


5.17         AGGREGATION OF STOCK.  ALL  SECURITIES HELD OR ACQUIRED BY
AFFILIATED PERSONS OR PERSONS UNDER COMMON MANAGEMENT OR CONTROL SHALL BE
AGGREGATED TOGETHER FOR THE PURPOSE OF DETERMINING THE AVAILABILITY OF ANY
RIGHTS UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.


 


(SIGNATURE PAGES FOLLOW)

 

27

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS SECURITIES PURCHASE
AGREEMENT TO BE DULY EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF
THE DATE FIRST INDICATED ABOVE.

 

ANSWERS CORPORATION

 

Address for Notice:

 

 

 

 

By:

 /s/ Robert S. Rosenschein

 

 

Name:

Robert S. Rosenschein

 

 

Title:

Chief Executive Officer

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

28

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Redpoint Omega, L.P., by its General Partner

 

 

Redpoint Omega, LLC

 

 

 

 

 

Redpoint Omega Associates, LLC, as nominee

 

By:

/s/ W. Allen Beasley

 

 

 

Name: W. Allen Beasley

 

 

Title:   Managing Director

 

 

 

 

Address for Notice of Purchaser:

 

3000 Sand Hill Road, 2-290

 

 

Menlo Park, CA 94025

 

 

 

 

 

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

 

 

 

 

 

 

Redpoint Omega, L.P.

 

 

 

Subscription Amount:

 

 

Series A Preferred Stock:

 

 

Warrant Shares:

 

EIN Number:

 

 

 

 

 

 

 

Redpoint Omega Associates, LLC

 

 

Subscription Amount:

 

 

Series A Preferred Stock:

 

 

Warrant Shares:

 

EIN Number:

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Designation of Series A Convertible Preferred Stock]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Registration Rights Agreement]

 

31

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Common Stock Purchase Warrant]

 

32

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Opinion of Company Counsel]

 

33

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Form of Indemnification Agreement]

 

34

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Management Rights Letter]

 

35

--------------------------------------------------------------------------------